URBIGKIT, Justice,
concurring.
Generally concurring with the court, I would, however, not approve of the eviden-tiary exclusion of the prior statement of the victim when offered by the defendant to “corroborate his testimony.”
Relevant evidence, when challenged as cumulative, is, as to the tendering party, favorable, neutral, or unfavorable. If clearly favorable, rejection is error, and probably cause for reversal if properly documented in the record. Neutral evidence could probably be considered by the trial court to be only cumulative. However, if, for whatever reason tendered, the court may perceive that the evidence is unfavorable, I would not find justification for exclusion.
The mechanism of the mind of man and woman is a mystery, if not an enigma, and the collective call and conclusion of the layman jury cannot be mechanically determined.
Trial counsel, with the expertise of time applied and preparation, should have the right to choose evidence and style of presentation subject only to neutral evidence which only wastes time and unnecessarily fills pages of the record. Gordon v. United States, 344 U.S. 414, 73 S.Ct. 369, 97 L.Ed. 447 (1953); Williams v. United States, 403 F.2d 176 (D.C.Cir.1968). By definition, evidence, to be cumulative, should be essentially neutral in effect, otherwise it would be persuasive and not cumulative. Cf. Tucker v. Wyoming Coal Mining Company, 18 Wyo. 97, 104 P. 529 (1909).
The tendered statement in this case was clearly not neutral, since alone it could have justified conviction without supplementation by much live testimony and counsel argument.
If, for whatever reason of defense strategy or trial planning, introduction of statements of this kind is desired, I would not find discretionary justification for exclusion even though the court might view the probable effect differently from counsel.
“Judicial discretion is a composite of many things, among which are conclusions drawn from objective criteria; it means a sound judgment exercised with regard to what is right under the circumstances and without doing so arbitrarily or capriciously. * * *
******
“We have usually alluded to abuse of discretion in general terms and have not made an exhaustive list of circumstances constituting abuse of discretion, nor do we care to. Each case must be determined on its peculiar facts.” Martin v. State, Wyo., 720 P.2d 894, 897 (1986).
Subject to reason and constraints of time, counsel should be permitted an opportunity to paint the portrait of facts in his own fashion, whether unlikely or not in decisional effect on the jury. Some hope is better than no hope in a tough case, since losing is losing, no matter how short or long the jury continues in deliberation. It is certainly not the province of the appellate court to redetermine conceived guilt and then automatically characterize everything that occurred prior to the guilty verdict to be harmless error.
Naturally, reason invokes relevance and admissibility in usable text as easily accorded by editorial deletion in preparation for jury consideration.
This having been said as a conclusion of the statement introduction, under the circumstances of this case, I would agree with *1018the court and concur that exclusion was clearly harmless. The only way that availability of the document for jury-room deliberations could have delayed the conviction verdict would arise from time invested in their reading its explicitly detailed text.
The fact that counsel is denied an effort to introduce what may be considered by the court to be unfavorable evidence for his case does not automatically make the decision of the trial court non-error or even harmless error. In this case, however, I agree with the reasoning and conclusion of the court on the subject, and consequently concur.